                 2:18-cv-00642-BHH                Date Filed 03/26/21        Entry Number 59          Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                for the
                                                      District of South Carolina


             Hudson Construction Company                              )
                            Plaintiff                                 )
                           v.                                         )     Civil Action No.       2:18-cv-00642-BHH
             Martin Marietta Materials Inc.                           )
                           Defendant                                  )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

   the plaintiff (name)                 recover from the defendant (name)             the amount of                dollars ($   ),
which includes prejudgment interest at the rate of           %, plus postjudgment interest at the rate of          %, along with
costs.
   the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                           .
    other: The Court finds and concludes that Plaintiff Hudson Construction Company's seven causes of action fail as a
matter of law and that Hudson's failure to pay $20,850.00 in past due invoices for accepted material constitutes a breach
of the parties' contracts. The Court finds in favor of Defendant Martin Marietta on its counterclaim for breach of
contract against Plaintiff Hudson Construction Company.


This action was (check one):
   tried by a jury, the Honorable                         presiding, and the jury has rendered a verdict.

   tried by the Honorable Bruce Howe Hendricks presiding, without a jury and the above decision was reached.

   decided by the Honorable


Date: March 26, 2021                                                      CLERK OF COURT



                                                                               s/ Virginia Druce
                                                                                      Signature of Clerk or Deputy Clerk
